Title: To George Washington from Joseph Prentis, 14 September 1793
From: Prentis, Joseph
To: Washington, George


            
              Sir:
              Wmsburg Septr 14. 1793.
            
            It is with peculiar pleasure that I obey the request of the Citizens of Williamsburg,
              in transmitting to your Excellency, sundry resolutions expressing their Sentiments,
              respecting the neutrality recommended by your late proclamation. I have the Honour to
              be with much deference, Yr Mo. Ob. Sr.
            
              Jos: Prentis
            
          